Citation Nr: 1829311	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO. 12-20 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a cervical spine disability, to include degenerative disc disease.

3. Entitlement to service connection for a low back disability, to include lumbar strain, degenerative disc disease, and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel


INTRODUCTION

The Veteran served in active duty from October 1990 to May 1991 with the U.S. Air Force. He also served in the Air National Guard, to include periods of active duty training from February 1973 to June 1973 and from April 1979 to July 1980. The Veteran also had subsequent service in the Air Force Reserve with periods of active duty for training (ACDUTRA) from September 2001 to March 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2016, the Board remanded these issues to obtain additional service records to verify the Veteran's periods of ACDUTRA during Reserve service as well as to obtain a VA examination to determine the nature and etiology of the Veteran's sleep apnea, cervical spine disability, and low back disability. Additional records were included in the Veteran's file that verify the Veteran's periods of ACDUTRA. In addition, the Veteran was afforded VA examinations in April 2017. Therefore, the Board is satisfied there was substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141 146 47 (1999); Stegall v. West 11 Vet. App. 268, 271 (1998).

A Report of General Information in March 2015 shows that the Veteran cancelled his request for a Board hearing. Therefore, the Veteran's request for a hearing is withdrawn. 38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1. The Veteran's sleep apnea did not manifest in service and is not otherwise related to service.

2. The Veteran's cervical spine disability did not manifest in service and is not otherwise related to service.

3. The Veteran's low back disability did not manifest in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for establishing entitlement to service connection for a low back disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).

Service Connection 

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits. See Bowers v. Shinseki, 26 Vet. App. 201, 206   (2013). A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1 (d). The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C. § 101 (24); 38 C.F.R. §§ 3.6 (a)-(d). The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71   (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67   (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis added in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring). Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2017). Walker v. Shinseki, 708 F.3d 1331, 1338 (2013). Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2017).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).




Service Connection for Sleep Apnea

Applying the elements of direct service connection to the Veteran's claim for service connection for sleep apnea, first, there is evidence of a current disability. In April 2017, the Veteran underwent a sleep apnea VA examination where he was diagnosed with obstructive sleep apnea. Therefore, the first element of service connection, a current disability, is met.

Second, with respect to an in-service incurrence, the Veteran asserts that he should be service-connected for sleep apnea because his sleep apnea was initially identified either during active service or during a period of ACDUTRA. Specifically, the Veteran indicated that he was first diagnosed with sleep apnea through his family physician while he was on extended active duty status as an Individual Mobilization Augmentee (IMA) for the U.S. Air Force Reserve attached to the Mission Support Group at Lackland Air Force Base. See May 2010 Notice of Disagreement, p. 4. The Veteran's private treatment records indicate that a sleep study was performed in April 2008, and the Veteran indicated he was diagnosed with sleep apnea in August 2008. However, neither the sleep study or sleep apnea diagnosis occurred during a period of active service or ACDUTRA.

Moreover, third, with respect to a nexus, the evidence of record does not show a nexus between an in-service incurrence during either active service or a period of ACDUTRA and the Veteran's sleep apnea. In an April 2017 VA opinion, the examiner opined that it was less likely than not (less than 50% probability) that the Veteran's diagnosis of sleep apnea was a result of a disease or injury incurred in or caused during a period or periods of ACDUTRA. The examiner reasoned that a review of the Veteran's medical record showed that the private medical records dated in February 2008, April 2, 2008, April 25, 2008, June 18, 2008, and August 2008 show a diagnosis of obstructive sleep apnea. A review of the Veteran's medical record also shows that the Veteran's ANG/USAFR Point summary noted that the Veteran was not on ACDUTRA at the time when he presented to Dr. Dosani in February 19, 2008, which was his first visit with the provider. The examiner concluded that a review of the record showed that the Veteran's ANG/USAFR Point credit summary noted that the Veteran was not in ACDUTRA at the time of his initial Polysomnogram (Sleep Study) to diagnose his sleep apnea.

The examiner conducting the April 2017 VA examination also opined that it was less likely than not (less than 50% probability) that the Veteran's diagnosis of sleep apnea was aggravated (a permanent increase in disability beyond the natural progress of a disease) during a period or periods of ACDUTRA. The examiner reasoned that the medical record shows that the Veteran's sleep apnea was an obstructive sleep apnea. The diagnosing physician, Dr. R.D., noted that the Veteran's weight was 190 lbs., that he was mildly overweight, and that his "recent weight gain may have made things worse." In July 28, 2008, Dr. R.D. noted that the Veteran underwent a sleep study with CPAP titration and he appears to have complete elimination of obstructive sleep apnea with 10 cm of CPAP. Therefore, a further review of the record indicates that the Veteran's sleep apnea improved with the use of a CPAP. Thereafter, the examiner indicated there are no records in the Veteran's file regarding his sleep apnea condition. In addition, the Veteran's history noted during this August 2017 examination noted that he reported he has had no problems with his sleep apnea and not needed to see his providers for sleep apnea. 

The April 2017 VA opinion offers the most probative evidence as to the etiology of the Veteran's sleep apnea. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). The rationale was sufficient and accurately portrayed the evidence and addressed the relevant facts. It is clear that the examiner reviewed the entire claims file and considered the Veteran's contentions. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record). 

The Veteran asserts that he incurred sleep apnea during active service or ACDUTRA. While the Board has considered with sympathy the Veteran's lay statements, it cannot afford probative weight to his assertions with respect to the etiology of his sleep apnea in this case. While the Veteran is competent to report experiences and symptoms since service, he is not competent to provide a nexus opinion regarding the nature and etiology of his disabilities. Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). The Veteran's reports of his symptoms are relevant, competent, and credible; however, the question of the etiology of his disability is a complex medical finding that is limited to the purview of someone with medical knowledge and training, such as the VA examiner in this case. Thus, the Veteran's assertions of the etiology of his sleep apnea are not competent evidence.

Accordingly, service connection for sleep apnea is not warranted. The most probative evidence does not show that it is at least as likely as not that sleep apnea is related to active service or any period of ACDUTRA. The probative value of the Veteran's assertions is outweighed by the probative value of the thorough and reasoned opinion of the physician who performed the April 2017 VA examination. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Cervical Spine Disability

Applying the elements of direct service connection to the Veteran's claim for service connection for a cervical spine disability, first, there is evidence of a current disability. In April 2017, the Veteran underwent a cervical spine VA examination where he was diagnosed with degenerative arthritis of the spine, degenerative disc disease. Therefore, the first element of service connection, a current disability, is met.

Second, with respect to an in-service incurrence, the Veteran asserts that he should be service-connected for a cervical spine disability because his back problems were initially identified either during active service or during a period of ACDUTRA. Specifically, the Veteran asserts that his degenerative disc disease was first identified in 1991 during an exit physician from extended active duty during Desert Shield/Desert Storm. See May 2010 Notice of Disagreement, p. 4. However, the Veteran's service treatment records, including a May 1991 separation physical, is silent for a neck condition.

Critically, third, with respect to a nexus, the evidence of record does not show a nexus between an in-service incurrence during either active service or a period of ACDUTRA and the Veteran's cervical spine disability. In an April 2017 VA opinion, the examiner opined that it was less likely than not (less than 50% probability) that the Veteran's cervical spine disability was incurred in active service or during a period or periods of ACDUTRA. The examiner reasoned that there was no documentation of an event or injury that caused his claimed cervical spine condition. A review of the Veteran's private treatment records show that an April 2003 x-ray of the cervical spine revealed cervical disc herniation at C4-C6. A diagnosis of degenerative disc disease of the cervical spine was also noted in April 2003 and May 2003. A review of the Veteran's tour of duty status indicates that the Veteran was not on active duty in April 2003 when he was diagnosed with a cervical disc condition. Therefore, the examiner concluded that it was less likely than not (less than 50% probability) that the Veteran's cervical spine disability was incurred in active service or during a period or periods of ACDUTRA.

The examiner also reasoned that it was less likely than not (less than 50% probability) that the Veteran's cervical spine disability was aggravated (a permanent increase in disability beyond the natural progress of a disease) by active service and or during a period or periods of ACDUTRA. The examiner reasoned that there are no medical records to support that the Veteran complained, was diagnosed, or was treated for a cervical spine condition during his active service or during a period or periods of ACDUTRA. In addition, the examiner indicated there were no medical records to show that there was any event or injury during his active service and or during a period or periods of ACDUTRA that could permanently aggravate his claimed neck condition. 

The April 2017 VA opinion offers the most probative evidence as to the etiology of the Veteran's cervical spine disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). The rationale was sufficient and accurately portrayed the evidence and addressed the relevant facts. It is clear that the examiner reviewed the entire claims file and considered the Veteran's contentions. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record). 

The Veteran asserts that he started experiencing back pain during ACDUTRA. While the Board has considered with sympathy the Veteran's lay statements, it cannot afford probative weight to his assertions with respect to the etiology of his cervical spine disability in this case. While the Veteran is competent to report experiences and symptoms since service, he is not competent to provide a nexus opinion regarding the nature and etiology of his disabilities. Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). The Veteran's reports of his back problems are relevant, competent, and credible; however, the question of the etiology of his disability is a complex medical finding that is limited to the purview of someone with medical knowledge and training, such as the VA examiner in this case. Thus, the Veteran's assertions of the etiology of his cervical spine disability loss are not competent evidence.

In sum, the most probative evidence does not show that it is at least as likely as not that the Veteran's cervical spine disability is related to active service or any period of ACDUTRA. The probative value of the Veteran's assertions is outweighed by the probative value of the thorough and reasoned opinion of the physician who performed the April 2017 VA examination. Accordingly, service connection for a cervical spine disability is not warranted. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Service Connection for a Low Back Disability

Applying the elements of direct service connection to the Veteran's claim for service connection for a low back disability, first, there is evidence of a current disability. In April 2017, the Veteran underwent a thoracolumbar spine (back) VA examination where he was diagnosed with degenerative arthritis of the spine, degenerative disc disease. Therefore, the first element of service connection, a current disability, is met.

Second, with respect to an in-service incurrence, the Veteran asserts that he should be service-connected for a low back disability because his back problems were initially identified either during active service or during a period of ACDUTRA. Specifically, the Veteran asserts that his lumbar strain L3-4 with degenerative disc disease and intervertebral disc syndrome was first identified during an exit physical from extended active duty with the U.S. Air Force Reserve. The Veteran asserts that while he cannot attribute his low back disability to a specific event, he has had continued issues with his low back while in service until he retired in 2009. However, there are no treatment records that indicate back pain around the time the Veteran claims he first started experiencing back pain in 1984.

Moreover, third, with respect to a nexus, the evidence of record does not show a nexus between an in-service incurrence during either active service or a period of ACDUTRA and the Veteran's low back disability. In an April 2017 opinion, the examiner opined that it was less likely than not (less than 50% probability) that the Veteran's low back disability was incurred in active service or during a period or periods of ACDUTRA. The examiner noted that he reviewed the service treatment record that shows "L3-L4 discomfort." The examiner indicated that the record was dated 8/5/1991, meaning May 8, 1991, written in the day month year format. According to this medical record, the Veteran reported that the onset of his back pain was in 1984. A review of the Veteran's tour of duty record shows that the Veteran was ACDUTRA from September 30, 1984 to October 6, 1984. There were no treatment records during this period that show a back condition at or around that time frame. Based on a review of the Veteran's treatment records and his dates of active service and ACDUTRA, the examiner reasoned that it was less likely than not (less than 50% probability) that the Veteran's low back disability were incurred in active service or during a period or periods of ACDUTRA.

In addition, the examiner opined that it was less likely than not (less than 50% probability) that the Veteran's low back disability was aggravated by (a permanent increase in disability beyond the natural progress of a disease) active service or during a period or periods of ACDUTRA. The examiner reasoned that the Veteran's medical records do not show that there was any event or injury during his active service and or during a period or periods of ACDUTRA that could permanently aggravate his claimed back condition. For example, treatment records indicate that the Veteran was seen in May 20, 1991 for complaints of low back pain. However, a review of the Veteran's tour of duty status indicates that he was not on active duty on May 20, 1991.

The April 2017 VA opinion offers the most probative evidence as to the etiology of the Veteran's low back disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). The rationale was sufficient and accurately portrayed the evidence and addressed the relevant facts. It is clear that the examiner reviewed the entire claims file and considered the Veteran's contentions. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record). 

The Veteran asserts that he started experiencing back pain during ACDUTRA. While the Board has considered with sympathy the Veteran's lay statements, it cannot afford probative weight to his assertions with respect to the etiology of his low back disability in this case. While the Veteran is competent to report experiences and symptoms since service, he is not competent to provide a nexus opinion regarding the nature and etiology of his disabilities. Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). The Veteran's reports of his back problems are relevant, competent, and credible; however, the question of the etiology of his disability is a complex medical finding that is limited to the purview of someone with medical knowledge and training, such as the VA examiner in this case. Thus, the Veteran's assertions of the etiology of his low back disability are not competent evidence.

In sum, the most probative evidence does not show that it is at least as likely as not that the Veteran's low back disability is related to active service or any period of ACDUTRA. The probative value of the Veteran's assertions is outweighed by the probative value of the thorough and reasoned opinion of the physician who performed the April 2017 VA examination. Accordingly, service connection for a low back disability is not warranted. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease, is denied.

Entitlement to service connection for a low back disability, to include lumbar strain, degenerative disc disease, and intervertebral disc syndrome, is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


